                                   1

                                   2

                                   3

                                   4                                   UNITED STATES DISTRICT COURT

                                   5                                  NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7        FREMONT BANK,                                Case No. 18-cv-04808-HSG
                                   8                     Plaintiff,                      SCHEDULING ORDER
                                   9              v.                                     Re: Dkt. No. 30
                                  10        ROBERT J SIGNORELLI, et al.,
                                  11                     Defendants.

                                  12
Northern District of California
 United States District Court




                                  13            The parties submitted a proposed schedule on November 21, 2018. See Dkt. No. 30.

                                  14   Having considered the parties’ proposed schedules, the Court SETS the following deadlines

                                  15   pursuant to Federal Rule of Civil Procedure 16 and Civil Local Rule 16-10:

                                  16

                                  17                                   Event                                        Date
                                        Close of Fact Discovery                                         March 11, 2019
                                  18
                                        Exchange Opening Expert Reports                                 March 18, 2019
                                  19    Exchange Rebuttal Expert Reports                                March 25, 2019
                                  20    Close of Expert Discovery                                       April 19, 2019
                                  21    Pretrial Conference                                             June 11, 2019 at 3:00 p.m.

                                  22    2-Day Jury Trial                                                June 24, 2019 at 8:30 a.m.

                                  23

                                  24   //

                                  25   //

                                  26   //
                                  27   //

                                  28   //
                                   1          These dates may only be altered by order of the Court and only upon a showing of good

                                   2   cause. The parties are directed to review and comply with this Court’s Civil Pretrial and Trial

                                   3   Standing Order. This order terminates Docket Number 30.

                                   4          IT IS SO ORDERED.

                                   5   Dated: 1/22/2019

                                   6                                                   ______________________________________
                                                                                       HAYWOOD S. GILLIAM, JR.
                                   7                                                   United States District Judge
                                   8

                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                        2
